Citation Nr: 1421349	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-12 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for the service-connected headaches from April 17, 2005 to October 23, 2008.

2.  Entitlement to an effective date earlier than September 8, 2008 for the award of a total disability evaluation due to individual unemployability (TDIU) based on service-connected disability.

3.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel




INTRODUCTION

The Veteran served on active duty from May 1991 to January 1993.

This appeal arose before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA), Regional Office (RO) that, in pertinent part, denied a rating in excess of 10 percent for the service-connected headaches.  In March 2009, the RO issued a statement of the case (SOC) that increased the evaluation assigned to the headaches to 30 percent, effective from October 23, 2008.  This appeal also arises from an April 2009 rating decision of the RO that denied service connection for sleep apnea and that granted entitlement to TDIU, effective from October 23, 2008.

In December 2011, the Board issued a decision that, in pertinent part, denied entitlement to service connection for sleep apnea.  This decision also awarded a 30 percent evaluation, but no more, for the service-connected headaches for the period from April 17, 2005 to October 23, 2008 and awarded an effective date of September 8, 2008 (but no earlier) for the grant of TDIU.

The Veteran appealed this decision to the Court of Appeals for Veterans Claims (CAVC).  On March 15, 2013, CAVC issued a single-judge memorandum decision that vacated that part of the Board's 2011 decision that denied entitlement to service connection for sleep apnea, that denied entitlement to an evaluation in excess of 30 percent for the headaches from April 17, 2005 to October 23, 2008, and that denied an effective date earlier than September 8, 2008 for TDIU.

The issue of entitlement to service connection for sleep apnea and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

From April 17, 2005 to October 23, 2008, the Veteran's service-connected headaches were manifested by frequent and prolonged migraine-type headaches without evidence of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for the service-connected headaches from April 17, 2005 to October 23, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 3.159. 3.321(b)(2), 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in April 2006,  March, June, August and October 2008, and April and December 2009.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  Finally, VA has obtained and associated with the record the Social Security Administration's (SSA) determination concerning the Veteran's claim for benefits.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded a VA examination in November 2006.  See 38 C.F.R. § 3.159(c)(4).  The opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Applicable laws and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2013).

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where, as here, entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).


Factual background and analysis

The Veteran contends that his headache disorder should have been rated as 50 percent disabling from April 17, 2005 (one year prior to the date of his claim) to October 23, 2008 (the change in the regulations used to evaluate headaches related to head trauma).  He indicated that he had frequent headaches and that one headache could last up to three weeks.  He stated that he would suffer from nausea and would see spots during his headaches; he would have to lie in a darkened room to recover.

From April 17, 2005 to October 23, 2008, the Veteran's headaches were evaluated pursuant to 38 C.F.R. § 4.124a, DC 8100 (migraine headaches).  A 30 percent evaluation was warranted for headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation required very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

VA outpatient treatment records developed between February 2005 and July 2006 reflected the Veteran's treatment for headaches.  The Veteran was seen on February 24, 2005 for complaints of depression.  Historically, he stated that he had sustained a head injury in service with some loss of consciousness.  The examiner did not believe that the Veteran was depressed; rather it was felt that his responses were normal based on his various stressors that included headaches and unemployment.  He stated that he had had to stop working because of his headaches.  He noted that he used to have migraine-type headaches four times per month (twice a week); now these are more frequent, with a headache lasting for three to four weeks at a time.  He used Imitrex injections with only minor relief.  He indicated that the headaches were sometimes so painful that he would experience nausea and vomiting.  He expressed his belief that the headaches were worse.  A May 25, 2006 neurological examination found no neurological deficits.  In July 2006 he stated that his PTSD symptoms and his headaches had interfered with his ability to work.

The Veteran was examined by VA in November 2006.  He reported three separate head injuries in service (when jumping from a plane, he banged his head on the fuselage; he became entangled in another soldiers parachute and hit the ground very hard; falling backwards from a climbing wall during training and striking his head).  He referred to a brief period of loss of consciousness after the first incident.  He indicated that he frequently had headaches, any one of which could last up to three weeks; in other words, he reported daily headaches.  While he indicated that he often used Imitrex injections, he could not recall the exact number of uses.  He stated that his headaches began  at the back of his head and that it felt as if his head was being squeezed.  He often had nausea and saw spots.  For relief, he would lie in a dark room.  He indicated that his headaches and back pain interfered with his ability to work as a barber.  

The Veteran continued to seek treatment for headaches at VA between August and December 2006.  On October 14, 2006, the Veteran reported to the emergency room with complaints of worsening back pain and headaches.  He had taken some Imitrex earlier but was still having nausea with photo/phonophobia.

In June 2007, the Veteran saw a private psychiatrist, at which time he noted that he was self-employed as a barber.  He stated that he had developed migraines after sustaining three head injuries in service; however, he stated that he was having trouble maintaining employment due to his anger, irritability, and his attitude.  

In March 2008, the Veteran submitted a statement in which he indicated that he had lost several jobs because he did not like to be around other people; he did not mention that his headaches played any role in these difficulties.  

VA treatment records indicate that the Veteran was seen in April 2008 with a history of migraine headaches.  He said that he had had a headache for the past five hours.  He was taking both sumatriptan and topirimate for treatment.  On May 15, 2008, he complained of mixed migraine headaches, which he stated had increased in frequency.  His general health was described as "OK" and there were no neurological deficits noted.  On October 15, 2008, he again reported a history of mixed migraine headaches.  The examination showed that his cranial nerves were intact and the cerebellar examination was within normal limits.

After a review of the entire claims folder, the Board finds that entitlement to an evaluation in excess of 30 percent from April 17, 2005 to October 23, 2008 is not warranted.  While the Veteran did experience very frequent and prolonged migraine headaches that often required rest in a dark room, the record does not show that they caused severe economic inadaptability.  The treatment records, to include the VA examination, and the Veteran's statements show that it is a combination of his disabilities, to include his headaches, his back disorder, and his PTSD symptoms that have caused his unemployability.  The evidence does not show, and the Veteran has not stated, that his headaches, standing alone, have resulted in his "severe economic inadaptability."  Therefore, the Board has concluded that the evidence of record does not show that a 50 percent evaluation is warranted pursuant to the laws and regulations in effect from April 17, 2005 to October 23, 2008 for the Veteran's headache disorder.

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular consideration

The Board has also considered the potential application of various other provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and is therefore found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary of Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected headaches is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Veteran has never been hospitalized for this disorder, and while the headaches do negatively impact his ability to work, they do not, standing alone, result in marked interference with employment.  The degree of disability resulting solely from his headaches from April 17, 2005 to October 23, 2008 is adequately compensated by the 30 percent evaluation assigned.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

An evaluation in excess of 30 percent for the service-connected headaches from April 17, 2005 to October 23, 2008 is denied.


REMAND

The Board in its December 2011 decision had denied entitlement to service connection for sleep apnea.  It was found that this diagnosed disorder had not begun in service and that it was not related to any of his service-connected disorders, to include PTSD.  The Veteran appealed this decision to CAVC.  In its March 15, 2013 Memorandum decision, CAVC appeared to imply that both the September 2008 private examination and the December 2008 VA examination were inadequate; they were both unclear on the question of whether the Veteran's sleep apnea was aggravated by his service-connected PTSD.  Therefore, the Board finds that another VA examination is needed in order to fully answer this question.

In regard to the Veteran's request for an earlier effective date of the award of TDIU, the Board notes that from his date of claim, November 13, 2007 and the effective date of the award, September 8, 2008, his service-connected disabilities were as follows:  PTSD, rated as 30 percent disabling; headaches, rated as 30 percent disabling; and the residuals of a back injury, rated as 10 percent disabling.  His combined disability evaluation was 60 percent.  Therefore, he does not meet the schedular criteria for the assignment of TDIU, which requires that if there are two or more service-connected disabilities, one must be rated at 40 percent disabling and the combined disability evaluation must be 70 percent.  See 38 C.F.R. § 4.16(a) (2013).  However, the record does appear to indicate that the Veteran was unemployable prior to September 8, 2008 even though his combined evaluation did not reach 70 percent.  According to 38 C.F.R. § 4.16(b), the claim for an effective date prior to September 8, 2008 for TDIU should be referred to the Director, Compensation Service for extraschedular consideration.

While the case is in remand status, the RO must determine whether there are any outstanding relevant records that should be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the names and addresses of all VA and non-VA health-care providers from whom he has sought treatment for his sleep apnea from November 1, 2010 to the present.  He should be requested to sign and return the necessary consent forms needed for VA to request records from any pertinent non-VA health-care providers.  All efforts to obtain any identified records must be fully documented for inclusion in the claims folder.  The RO must make two attempts to obtain any private records identified.   Efforts to obtain VA treatment records must continue until it is determined that the records do not exist or that further attempts to obtain them would be futile.  If any records cannot be located the Veteran must be notified and the notification must include: (1)  the identity of the records VA was unable to obtain; (2) an explanation of the efforts VA made to obtain the records; (3) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (4) notice that the Veteran is ultimately responsible for providing the evidence.

2.  Schedule the Veteran for an examination by an appropriate specialist who can render an opinion as to whether the Veteran's service-connected PTSD aggravates his sleep apnea beyond its natural progression. A copy of this remand and the entire claims folder, to include any records on Virtual VA, must be provided to the examiner to review in conjunction with the remand, and the examination report must indicate that such a review was conducted.  The examiner, in rendering the requested opinion must take into consideration all relevant treatment records, as well as all pertinent lay statements made by the Veteran and his family.  All necessary special studies should be conducted.  A complete rationale for any opinion expressed must be provided.  If the examiner is not able to render an opinion without resort to mere speculation, this must also be fully explained.  

3.  Refer the claim for an earlier effective date for TDIU (prior to September 8, 2008) to the Director, Compensation Service for extraschedular consideration.  The referral must include a full statement as to the Veteran's service-connected disabilities from November 13, 2007 to September 8, 2008, his employment history, educational and vocational attainment, and all other factors having a bearing on the issue.

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination, as well as of the adverse consequences of failing, without good cause to report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the record must indicate whether the notification letter was returned as undeliverable.

5.  Once the above-requested development has been completed, the Veteran's claims must be readjudicated by the RO.  If any part of the decision remains adverse to the Veteran, he must be provided a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


